Name: Commission Regulation (EC) NoÃ 212/2009 of 18Ã March 2009 on the issuing of import licences for applications lodged during the first seven days of March 2009 under the tariff quota opened by Regulation (EC) NoÃ 1382/2007 for pigmeat
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  international trade
 Date Published: nan

 19.3.2009 EN Official Journal of the European Union L 73/4 COMMISSION REGULATION (EC) No 212/2009 of 18 March 2009 on the issuing of import licences for applications lodged during the first seven days of March 2009 under the tariff quota opened by Regulation (EC) No 1382/2007 for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1382/2007 of 26 November 2007 laying down detailed rules for the application of Council Regulation (EC) No 774/94 concerning the import arrangements for pigmeat (2), and in particular Article 5(6) thereof, Whereas: (1) Regulation (EC) No 1382/2007 opened a tariff quota for imports of pigmeat products. (2) The applications for import licences lodged during the first seven days of March 2009 for the subperiod 1 April to 30 June 2009 do not cover the total quantity available. The quantities for which applications have not been lodged should therefore be determined and these should be added to the quantity fixed for the following quota subperiod, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import licence applications covered by the quota bearing the serial number 09.4046 have not been lodged under Regulation (EC) No 1382/2007, to be added to the subperiod from 1 July to 30 September 2009, shall be 3 094 000 kg. Article 2 This Regulation shall enter into force on 19 March 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1 (2) OJ L 309, 27.11.2007, p. 28.